Name: Commission Regulation (EEC) No 163/86 of 27 January 1986 amending Regulation (EEC) No 2182/77 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: animal product;  trade policy;  food technology;  prices;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|31986R0163Commission Regulation (EEC) No 163/86 of 27 January 1986 amending Regulation (EEC) No 2182/77 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community Official Journal L 021 , 28/01/1986 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 20 P. 0097 Swedish special edition: Chapter 3 Volume 20 P. 0097 *****COMMISSION REGULATION (EEC) No 163/86 of 27 January 1986 amending Regulation (EEC) No 2182/77 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 3768/85 (2) and in particular Article 7 (3) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2182/77 (3), as last amended by Regulation (EEC) No 3210/85 (4), specifies the processed products to be produced from intervention beef when sold for processing in the Community; whereas, Commission Regulation (EEC) No 597/77 (5) referred to in that Article has been repealed and replaced by certain provisions laid down in Commission Regulation (EEC) No 1136/79 (6), as last amended by Regulation (EEC) No 2036/84 (7); whereas it is thus appropriate to amend the said Article accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (1) of Regulation (EEC) No 2182/77 is hereby replaced by the following: '1. Meat sold under this Regulation shall be used for the manufacture within the Community, at the purchaser's choice, of either (a) preserved food as defined in Article 2 (5) of Regulation (EEC) No 1136/79, or (b) other products as defined in Article 2 (6) of that Regulation, or products falling within Common Customs Tariff subheading 02.06 C I a) 2.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 251, 1. 10. 1977, p. 60. (4) OJ No L 303, 16. 11. 1985, p. 13. (5) OJ No L 76, 24. 3. 1977, p. 1. (6) OJ No L 141, 9. 6. 1979, p. 10. (7) OJ No L 189, 17. 7. 1984, p. 14.